 UNION BUS TERMINAL OF DALLASUnion Bus Terminal of Dallas, Inc. and Union BusTerminal Steering Committee. Case 16-CA-6646August 11, 1977DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn May 11, 1977, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled a limited exception and supporting and answer-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Union BusTerminal of Dallas, Inc., Dallas, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge: Thiscase was heard at Dallas, Texas, on October 20, 1976,based on a charge filed June 18, 1976, and a complaintissued on August 11, 1976, and amended at the hearing,alleging that on or about May 28, 1976, Union BusTerminal of Dallas, Inc. (herein Respondent),' threatenedits employees with discharge for engaging in union andconcerted activities, advised employees that it knew theidentity of those passing out union cards thereby creatingan impression that these activities were under surveillance,' The name of Respondent appears as amended at the hearing.2 All dates are in 1976.231 NLRB No. 63on or about June 10 interfered with its employees' selectionof a collective-bargaining representative by refusing toallow a representative of the Union to sit in on a contractgrievance meeting, and threatened orally that employeeswould be fired if a representative of the Union continuedto come to Respondent's facility.2In its answer Respon-dent denied the commission of any of the unfair laborpractices alleged in the complaint. At the conclusion of thehearing the General Counsel argued orally. Oral argumentwas waived by Respondent and the Charging Party, bothof whom filed briefs. All briefs and arguments have beencarefully considered.3Upon the entire record in the case,including my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONAs alleged in the complaint and admitted in the answer, Ifind that Respondent is now, and has been at all timesmaterial herein, a Delaware corporation maintaining anoffice and place of business at 1500 Jackson Street, Dallas,Texas, where it is engaged in the sale of intrastate andinterstate bus passenger tickets, and intrastate and inter-state package express services. During the preceding 12months, Respondent in the course and conduct of itsbusiness rendered interstate bus passenger and packageexpress services valued in excess of $50,000. During thesame period of time Respondent received gross revenuesvalued in excess of $250,000 from its services. I find thatRespondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.1l. THE LABOR ORGANIZATIONSThe Union Bus Terminal Steering Committee, and theAmalgamated Transit Union, AFL-CIO-CLC, are eachlabor organizations within the meaning of Section 2(5) ofthe Act.IIl. THE ALLEGED UNFAIR LABOR PRACTICESRespondent's employees are represented by the UnionBus Terminal Steering Committee, an independent union,hereafter referred to as the Committee. This case arises inthe context of an effort by the Amalgamated TransitUnion, hereafter referred to as the A.T.U., to become thebargaining agent. Thus, on April 27, 1976, David Stoops,an organizer for the A.T.U., contacted certain of Respon-dent's employees by telephone, and later met with them inhis room at the Baker Hotel. An organizing drive was setup to obtain signed authorization cards from employees inorder that the A.T.U. could petition for a Board-conductedelection. Stoops estimated that between the commence-ment of the campaign in April and June 10, he madeapproximately 12 or 13 visits to Respondent's terminal todiscuss the Union with employees Ellen Beard, ErvenDavis, Linda Trent, and James Carter. These conversations3 Certain errors in the transenpt have been noted and are herebycorrected.347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaveraged about 10 minutes each and occurred either ontheir breaks in the cafeteria and in other areas of theterminal. On May 10 Stoops filed a petition for representa-tion on behalf of the A.T.U. Since he had only the hoteladdress in Dallas, Stoops used Ellen Beard's address on thepetition. It is undisputed that Beard was one of the mostactive employees in the Union's card-signing drive, that heractivities were known to Respondent, and that Stoops wasknown to Respondent as the A.T.U. organizer who wascontacting employees at the terminal.On May 28, according to Beard, when she arrived atwork about 1:45 p.m., she was called to the table ofInformation Director Saporia Harris who accused her ofbeing constantly late for work. Beard insisted she was notlate, and offered to take Harris to the timeclock to provethat she had arrived at work on time. Harris responded thatthis was not necessary, and stated that there had been a lotof discussion lately and that they were going to lay off allthe troublemakers.Harris denied having made any remark to Beardconcerning troublemakers. She testified that Beard hadbeen late quite often, and that on at least three occasions inApril and May she discussed the matter with Beard. Onone occasion Harris told Beard that she was clocking in ather regular worktime, but not reporting to her work station,and that this had to stop. At another time, which earlier inher testimony she described as having occurred in June,Beard phoned in to work sick, and when Harris said Beardwould need a doctor's statement Beard yelled into thephone, "I am so sick and tired of being treated this waybecause I want the union here. No one else has to bring ina doctor's statement." According to Harris, she replied"Yes, they do have to. I have never mentioned union toyou. I see no reason why you should mention union to me."When Beard reported for work the following day Harristold her that she felt Beard owed her an apology becauseshe had never said union to Beard and saw no reason whyBeard should mention the Union to her. According toHarris, Beard replied "I think I am getting paranoid. I'msorry. I apologize."Beginning around I p.m. on May 28, Respondent's areageneral manager, Floyd Holland, and Terminal ManagerJames M. Poe met with the Steering Committee for aperiod of between I and 3 hours. Also present for theCompany was Assistant Terminal Manager Ted Burk.4Those present for the Steering Committee were LindaTrent, Erven Davis, Mitchell Gurst, James Carter, O. B.Gates, and Betty Reitchy. According to Terminal ManagerPoe, Respondent knew that Stoops was the representativeof the A.T.U. who had been talking to employees, trying tointerest them in A.T.U. representation. Holland spoke tothe Committee about being quite concerned about anoutside union trying to infiltrate the Company. Hollandsaid that the Steering Committee should remain indepen-dent and not go with some outside International unionaffiliated with the AFL-CIO. Poe spoke, agreeing withHolland's position. In his testimony Poe admitted that hehad seen Stoops talking with Respondent's employees, thathe suspected employees were using their working time forunion discussions, and that he tried to stop it by circulatingaround the work areas to see what was going on. Poeexpressed the position at the meeting that the SteeringCommittee should have exercised their leadership in aneffort to keep the outside union out. Then Linda Trentspoke up in defense of the Committee, and stated that theunion cards were distributed by employees before theSteering Committee was ever contacted. At this point Poeinterjected, "Ellen Beard for one." Then Trent continued,stating that the Committee should not be blamed for theorganizing, and that they only wanted to have an electionto allow the employees to voice their opinion.Trent's testimony concerning the remark made by Poeabout Beard is corroborated by the testimony of MitchellGurst. Poe did not deny making the remark. He admitted"circulating" through the terminal in an effort to discoverwho was talking with Stoops. Although he asserted that hisinterest in these activities was directed toward putting astop to the conduct of union activities on working time, noevidence was adduced to show that Respondent had anyrule previously in effect which prohibited such conduct inthe bus terminal. There is ample evidence in the record,concerning the criticisms by Poe and Holland at the May28 meeting, of the Committee's failure to thwart the A.T.U.campaign to show that the Respondent was primarilyinterested in stopping the employee movement whichsought to substitute the A.T.U. for the Steering Committeeas bargaining representative. Under these circumstances Ifind that Poe's remark to the effect that he knew "EllenBeard for one" was passing out cards for the A.T.U.constituted a threat that the Respondent knew the namesof employees who were active on behalf of the A.T.U.,thereby creating the impression that it was keeping theunion activities of its employees under surveillance. Thevalidity of this conclusion is reinforced by Poe's testimonyabout how he "circulated" around the terminal. Thus, Poeviolated Section 8(a)(1) of the Act.I also find that Saporia Harris violated Section 8(a)(l) inthat the credited testimony of Ellen Beard reveals that shethreatened her with discharge on May 28 by telling her thatthe Company was going to lay off the troublemakers. I findthis statement, considered in the light of Poe's testimony, tobe a clear reference to Beard's activities in soliciting cardsignatures for the A.T.U. Beard impressed me as a preciseand candid witness, while the testimony of Harris wasconfused and evasive. When pressed on cross-examination,Harris gradually changed her testimony in the direction ofthat given by Beard. Although she admitted havingknowledge of a card-signing campaign, she denied knowingthat Beard had any association with the A.T.U. drive. Ifind this incredible in view of Poe's admitted knowledgeacquired from observing activity in the terminal, and inview of Harris' testimony that in one of their conversationsshe accused Beard of punching her timecard but notreporting promptly to her work station, thereby implyingthat Beard was in some way misusing this time.On June 10 the Steering Committee met with Poepursuant to the contractual grievance procedure, withrespect to the grievance of one Ricky Moore. The4 Holland and Burk did not testify.348 UNION BUS TERMINAL OF DALLAStestimonies of Poe and Stoops are in substantial agreementwith respect to the incident which followed. After theSteering Committee entered Poe's office, Stoops entered.No introductions were made. Poe recognized Stoops as therepresentative for the A.T.U., but no one asserted thatStoops had been designated to act as spokesman at thegrievance session on behalf of either Moore or theCommittee. According to Poe, as Stoops entered he askedif he could help him. Stoops replied, "Yes, sir. I'm comingin with these people." Poe replied, "No, sir. We do notrecognize Amalgamated Transit as our bargaining agent,and therefore I will not allow you at this hearing." Then,according to Poe, Stoops told Steering Committee Chair-man Davis that he would see him after the hearing, andleft. Stoops testified that as he entered Poe's office Poestood up and said, "You're not sitting in on any hearingwith me." Then, Committee Chairman Erven Davis said"May I ask why?" Poe responded, "Yes. We do not have acontract with the Amalgamated Transit Union. We have acontract with the Steering Committee, therefore, I'll meetwith no one but the Steering Committee." Then Stoopssaid, "Well, go ahead with your procedures." At this pointStoops thanked Poe, told Davis he would talk with himlater, and left the office.Paragraph 7(c) of the complaint alleges that Respondent,through Poe, interfered with, restrained, and coerced itsemployees in the selection of their collective-bargainingrepresentative by refusing to allow Stoops to sit in on acontract grievance meeting on June 10. I find, to thecontrary, that Respondent did not violate Section 8(a)(1) ofthe Act by Poe's conduct at this meeting. From thetestimony of both Poe and Stoops, it is clear that neitherStoops or any member of the Committee took any action atthe outset of the meeting which would have obligatedRespondent to meet with Stoops. Although Poe knew thatStoops was a representative of the A.T.U., no one in theroom at any time asserted that the Committee had selectedStoops to appear as a spokesman either for Moore or forthe Committee, or made any attempt to protest Poe'sexclusion of Stoops. I shall recommend that this allegationof the complaint be dismissed.5Following the June 10 grievance meeting, between 3 and5 p.m., Erven Davis was called to Poe's office. Poe toldDavis to tell Stoops that if he kept coming around the busstation he was going to cause someone to get fired. Davisasked, "Who? Are you trying to say me?" Poe answered,"No, I'm not talking about any particular person." Poetestified that he told Davis that he wanted him to adviseStoops "not to come on the premises during the guys'working time and talk with them. If he continued to do soand caused them not to do their work, that someone couldget fired from not doing their work."I credit Davis' version of this conversation and find thatPoe violated Section 8(aX (1) of the Act by restricting Stoopsfrom the premises. Davis' version is consistent with Poe'sexpressed concern that Respondent wished to stop the driftof its employees' sentiment toward the A.T.U. No evidenceI Neither is there any evidence that Poe had received any official noticeconcerning the outcome of an employee vote on or about June I on thequestion of affiliating with the A.T.U.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,whatsoever was adduced concerning the existence of anyrules promulgated by Respondent in advance of the A.T.U.drive which would have properly restricted any classifica-tions of persons from the terminal, either during employ-ees' working time or at other times. Moreover, the evidenceclearly shows, when considered against the background ofother credible evidence in this case, that Poe announced toDavis the restriction on Stoops' access to the premises forthe explicit purpose of interfering with his efforts topromote the A.T.U. among Respondent's employees.Against this background, Poe's threat to discharge employ-ees if Stoop continued to come to the terminal to talk withthem violated Section 8(aX)(1) of the Act as alleged inparagraph 7(d) of the complaint.CONCLUSIONS OF LAWi. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union Bus Terminal Steering Committee, andthe Amalgamated Transit Union, AFL-CIO-CLC, areeach labor organizations within the meaning of Section2(5) of the Act.3. By threatening employees that Respondent knew theidentity of an employee engaged in union organizingactivities, thereby creating the impression that its employ-ees' union activities were under surveillance, Respondentviolated Section 8(aX)() of the Act.4. By threatening employees with discharge because oftheir union activities, Respondent violated Section 8(aX)()of the Act.5. Respondent has not violated the Act in any respectsother than those specifically found.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, I find itnecessary to order it to cease and desist therefrom and totake certain affirmative action designed to effectuate thepolicies of the Act, including the posting of an appropriatenotice at its Dallas, Texas, facility.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER6The Respondent, Union Bus Terminal of Dallas, Inc.,Dallas, Texas, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Threatening employees that it knows the identity ofemployees engaging in union activities, thereby creatingthe impression that employees' union activities are undersurveillance.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.349 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Threatening employees with discharge because oftheir union activities.(c) In any like or related manner, interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its Dallas, Texas, facility, copies of theattached notice marked "Appendix." ?7Copies of the notice,on forms provided by the Regional Director for Region 16,shall be signed by an authorized representative of Respon-dent and posted immediately upon receipt thereof, andmaintained for 60 consecutive days thereafter, in conspicu-ous places, including all locations where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Company to insure that the notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedin all other respects.7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law, and we have been ordered to post this notice. Weintend to carry out the Order of the Board and abide by thefollowing:WE WILL NOT threaten our employees that we knowthe identity of employees who engage in unionactivities, thereby creating the impression that theunion activities of our employees are under surveil-lance.WE WILL NOT threaten our employees with dischargebecause of their union or protected concerted activities.WE WILL NOT in any like or related manner, interferewith, restrain, or coerce employees in the exercise oftheir rights under Section 7 of the Act.All our employees are free to engage in union activitieson behalf of any labor organization, or concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection. Our employees are also free to refrain fromany or all such activities.UNION Bus TERMINAL OFDALLAS, INC.350